DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.  Applicant argues that Leonardt fails to disclose or suggest a prosthetic valve that allows the flow of blood through the prosthetic valve in a second direction during expansion of the expandable carrier element from the delivery configuration to the expanded configuration as claimed.  Applicant argues that Leonhardt instead discloses an inflation balloon that blocks the flow of blood through the prosthetic valve during expansion.  
The Leonhardt valve is a self-expanding valve (col. 5, lines 11-13; lines 46-51) which is initially deployed by retracting the catheter sheath from the distal end of the valve frame (col. 10 lines 53-55), and the procedure is performed on a beating heart (col. 9 lines 61-62). At this stage, no balloon has been expanded within the valve frame and nothing is occluding or constraining the valve leaflets. These conditions inherently provide for valve leaflets that move between the catheter shaft and the valve frame to allow/prohibit blood flow. This is how Leonahart meets the limitation “the prosthetic valve configured to replace the function of a native aortic heart valve in the expanded configuration, wherein the prosthetic valve is configured to prevent the flow of blood through the prosthetic valve in a first direction and allow the flow of blood through the prosthetic valve in a second direction during the expansion of the expandable carrier element from the delivery configuration to the expanded configuration.”  
Regarding the next limitation “and after expanding the distal end of the expandable carrier element prior to expanding the proximal end of the expandable carrier element,” Examiner is relying on a specific time interval during the Leonhardt procedure when the expansion balloon 154 is deflated, mid-procedure, after being inflated to seat the distal end of the valve against native tissue (this specific interval is depicted in figure 9D).  During this deflation, no structure constrains the leaflets, and, as noted above, the procedure occurs with a beating heart. The balloon is then moved for inflation to seat the proximal portion of the frame (full expansion of the proximal part of the frame). However, importantly, the time interval Examiner is relying on is just before this inflation/proximal seating, where the distal end has been fully seated by the balloon 154, and then the balloon 154 is deflated, allowing for the prosthetic leaflets to move within the space provided between the deflated balloon and the valve frame (no structure constrains the leaflets, the balloon is deflated and withdrawn proximally, and the heart is beating).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 28, 30-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Leonhardt et al. (U.S. Pat. No.: 5,957,949).
For claim 28, Leonhardt et al. (hereinafter, Leonhardt) discloses a retrievable (col. 11 lines 37-58) transcatheter cardiovascular prosthetic (abstract) aortic (col. 9 line 65) heart valve comprising: an expandable carrier element 20 having a distal end furthest from a delivery catheter during insertion and a proximal end closest to the delivery catheter during insertion (e.g., fig. 9A-D, col. 4 lines 22-25), the expandable carrier element having a delivery configuration when the expandable carrier element is collapsed inside the delivery catheter, and an expanded configuration (e.g., fig. 9A-D); and a prosthetic valve 22 coupled to the flexible carrier element 20 between the proximal end of the flexible carrier element and a distal end of the flexible carrier element (e.g., col. 4 lines 23-31), the prosthetic valve configured to replace the function of a native aortic heart valve in the expanded configuration (e.g., abstract, col. 9 line 65), wherein the prosthetic valve is configured to prevent the flow of blood through the prosthetic valve in a first direction and allow the flow of blood through the prosthetic valve in a second direction during the expansion of the flexible carrier element from the delivery configuration to the expanded configuration (procedure may be performed without stopping the heart, col. 3 lines 24-26; prosthetic leaflets are attached to the interior of the stent and are movable, e.g., col. 6 line 23-33), and after expanding the distal end of the expandable carrier element prior to expanding the proximal end of the expandable carrier element (the leaflets are free to move once the expansion balloon 154 is deflated after expanding the distal end of the valve against native tissue, col. 11 lines 3-9 but before the proximal end of the stent is fully expanded by the expansion balloon 154).  
For claim 30, the expandable carrier element 20 has a final expanded configuration where the expandable carrier element is detached from the delivery catheter (e.g., fig. 9, col. 11 line 59 - col. 12 line 5), and 4wherein a length of the expandable carrier element in the expanded configuration is equal to or less than a length of the expandable carrier element in the final expanded configuration (e.g., fig. 9A-D).  
For claim 31, the expandable carrier element is expanded to the expanded position without urging the proximal end of the expandable carrier element toward the distal end of the expandable carrier element (e.g., col.10 line 55-col. 11 line 22).  
For claim 32, an outermost surface of the expandable carrier element from the prosthetic valve to the distal end of the expandable carrier element is comprised of a polymeric material (col. 5 lines 53-col. 6 line 8). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774